Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This communication is in response to Applicant’s response on 07/30/2021.
	Claims 25-27, 30 and 32-44 are pending. All other claims are canceled. 
	The information disclosure statement submitted on 07/29/2021 has been considered. 
	The electronic terminal disclaimer filed on 07/30/2021 has been approved in regards to U.S. Patent 10,037,525.

Reasons for Allowance
Claims 25-27, 30 and 32-44 are allowed. 

The following is the Examiner’s statement of reasons for allowance:

	Applicant’s arguments filed on July 30, 2021, regarding claim rejections under 35 U.S.C. 112 have been considered and are found to be persuasive. The rejections are withdrawn. 
	
	An extensive new search was carried out, including prior art, non-patent literature, foreign patent search, and an interference search. The latest search did not result in any findings that were determined to read on the claimed invention; either individually or in combination. See cited references in form PTO-892. 

		Unlocking a lock using wireless communication with a mobile device is known in the art as cited by the references. See at least Gerhardt (2012/0280790), which recites that a lock is remotely operable via a mobile device and in communication with a web service. The mobile device’s location proximity is determined in relation to the lock and the lock is unlocked once a notification from the web service is provided. Other forms of communication are also disclosed and utilized to unlock the door. Also, cryptographic messages are sent between the devices and the web service to authenticate the user and allow the lock to be unlocked.  Gerhart also discloses that the user provides a gesture or command using the mobile device to gain entry by unlocking the lock. The prior art alone or in combination, however, do not disclose the specifics of ordered combination of the recited steps and functions required in allowing the lock to be unlocked as recited in the claims.

		Nagai, DE- 102007037491 teaches utilizing a code that is unique to the mobile device that is stored and used to unlock a door of a vehicle. The device is a portable device that communicates via wireless communication means and must be within a certain distance from the door in order to engage the door. Nagai also teaches that the mobile device must be authenticated with the door, the LF transmitter circuit 17 sends out the ID request signal, the mobile device receives 100 the ID request signal by means of the LF receiver circuit 104 and returns the ID code signal (which is in the ID code storage unit 121 stored) which reflects the contents of the ID codes unique to the mobile device 100 which is also used for immobilizer authentication on the vehicle side by the RF transmitter circuit 108 (the RF antenna 109 ) to the vehicle side.

	EP- 2157552 to Pukari teaches utilizing multiple sensors coupled to a door, which are used to unlock a door based on a portable device being proximate the sensors and sending proper data to allow the door to be unlocked. When the user approaches the door he wishes to open, he brings the communication device 106 close to the lock antenna 112. The electronic circuitry of the lock is powered by the short-range transmission of the communication device and a transaction is initiated. The communication device reads an authentication challenge from the electronic circuitry of the lock. The communication device 106 computes a response and transmits the response to the electronic circuitry of the lock. Next, the user operates the user interface 108 of the lock. The operating may comprise turning a doorknob or inserting a physical key into the lock. The operation activates the lock and provides operating power for the lock to perform the authentication. In the authentication, the lock authenticates the response. In an embodiment, the response is authenticated against the challenge. If the authentication succeeds the lock is set to an openable state and allows the user to operate the lock bolt. The form of communication may include any wireless communication, such as NFC and Bluetooth. 

	TW-201516226 to Chen et al. teaches a wireless electronic door lock system combining a mobile phone and a gesture unlocking, comprising a handheld device and an electronic lock. The handheld device has a wireless transmission unit, an operation interface and a sensing unit. The user executes a preset software on the operation interface of the handheld device, and performs a preset action on the handheld device to generate an unlock signal and transmit the signal through the wireless transmission unit. Unlock the signal. The electronic lock has a wireless receiving unit, a processing unit and a locking unit. The receiving unit receives the unlocking signal transmitted by the handheld device, and the processing unit determines whether the unlocking signal is correct. If it is correct, the processing unit controls the locking unit to be changed from the locked state. To unlock the status. The user can use the mobile phone carried by the day to combine the gesture to open the door lock, and also solve the problem of forgetting to carry or lose the key.

	JP-2014088730A to Hojo et al. teaches remotely controlling the opening and closing of a door, a portable communication device is provided which eliminates the need to check the corresponding button and eliminates an erroneous operation caused by pressing an adjacent button.	By performing an operation of a touch gesture operation using a touch panel or a numeric keypad, a signal from an operation unit 11 that sends an operation signal such as the position and operation direction of the operation and gesture data corresponding to door control are preliminarily received. The control unit 13 compares the data from the storage unit 12 to be stored, and if the operation signal corresponding to the gesture motion matches the gesture data, the control unit 13 sends a corresponding door control signal to the communication control unit 14, The communication control unit 14 converts the door control signal into a radio signal and transmits it to the door-side receiver 2 so that the door can be unlocked and locked by a gesture operation.

	US20140230019 to Civelli et al. disclose using a token to authenticate a user to a device such as a mobile phone is disclosed. Each device may be associated with multiple tokens such that each token has an authorization configuration. The device may receive an authentication signal from one of the tokens. The authorization configuration that corresponds to the token that provides an authentication signal may be identified. The device may receive an access request. The requested access may be provided based on the authorization configuration and the access request. The authorization configuration that corresponds to the first token may be identified based on the authentication signal at 330. An authorization configuration may be generated as part of the initial pairing of the token to the device. In some configurations, more than one token may pair to one or more devices. For example, a computer may contain several authorization configurations. One authorization configuration may correspond to the administrator or the primary user of the computer. Other authorization configurations may correspond to users of the same computer. The access privileges of the other users may be restricted based on the authorization configuration. The authorization configuration corresponding to a given user or bearer of the token may be taken from the authentication signal sent by the token. The device may compare the information received from the token to, for example, a local database containing the user and the permission settings or authorization configuration. Likewise, the device may query a remote database to identify the authorization configuration for the user or token bearer. An access request may be compared to the authorization configuration associated with the token 350 to determine if the requested access is permissible. If the requested access is determined to be permissible, then the requested access may be provided 360.

Based on the above references and all references relied upon and cited throughout prosecution, fail to disclose the claimed limitations as a whole. The claims are novel over the prior art. Also, a combination of the above references or any of the relied upon or cited references would not be obvious to one of ordinary skill in the art. All arguments filed throughout the prosecution history are hereby incorporated in their entirety as further support for the reasons of allowance.
The references relied upon during prosecution and those cited fail to disclose: 

A method, comprising: establishing a first wireless connection between a mobile device and a reader device via a long range communication protocol, wherein the reader device is associated with a lock on a door, wherein the first wireless connection is established when the mobile device is a first distance from the reader device, and wherein the first distance is greater than a second distance from the reader device; authenticating the mobile device with the reader device while the first wireless connection is established; after authenticating the mobile device, triangulating, by a plurality of sensors positioned on and/or around the door, a position of the mobile device with respect to the door; transmitting, by the reader device, a token from the reader device to the mobile device via the long range communication protocol; storing the token on the mobile device; establishing a second wireless connection between the mobile device and the reader device via a short range communication protocol; determining, by the plurality of sensors, the mobile device being within the second distance from the reader device for a predetermined amount of time; determining, by the plurality of sensors or the mobile device, a predetermined gesture being made with the mobile device; transmitting, by the mobile device, the token over the short range communication protocol via the second wireless connection from the mobile device to the reader device in response to the predetermined gesture being made and the mobile device being within the second distance from the reader device for the predetermined amount of time; receiving, by the reader device, the token from the mobile device over the short range communication protocol via the second wireless connection; determining, by the reader device, the token is valid; and Response to Non-Final Office Action Application No. 16/050,733 Page 3 of 10unlocking, by the reader device, the lock on the door in response to the token being valid, the predetermined gesture being made with the mobile device, and the mobile device being within the predetermined distance for the predetermined amount of time.

A prima facie case of obviousness with respect to the claims cannot be made and that the claims are patentably distinct from the prior art. Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
 Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685